Title: To George Washington from William Greene, 15 May 1778
From: Greene, William
To: Washington, George


                    
                        Sr
                        Warwick State Rhode Island &C. 15th May 1778
                    
                    As I am Elected to the Office of Chief Majestrate thought proper to Acquaint you of it. That whatever Commands you may have when Directed to me, shall punctually be attended to, as I am determind to take every Necessary precaution in Order to frustrate the designs of our Cruel and Inveterate Enemy! I am with Great respect Your Obedient Humble Servt
                    
                        Wm Greene
                    
                